 

SAFES rent Pas

_ Case 3:20-cr-03093-DEB Document 15 Filed 10/08/20 PagelD.1 Paogt i
%

 

 

 

AG 245B (CASDRev. 08/14) Judgment i in a Petty Criminal Case wo
6 euey

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE >
Vv. (For Offenses Committed On or After November 1, 1987)

 

Andres Carrasco-Quirino Case Number: 20-cr-03093-DEB

Joanna J. Martin
Defendant's Attorney

REGISTRATION NO. 97406298
5 - .
. The Defendant:

~ &) pleaded guilty to count(s) Count 1 of the Information

L] was found guilty on count(s)

after a plea of not guilty. ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense a Number(s)
. 8:1325 . Improper Entry by an Alien (misdemeanor) - 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
[_] The defendant has been found not guilty on count(s)
L] Count(s) a are dismissed on the motion of the United States. -
zy Assessment : $10
No fine LI Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

. any material change in the defendant’s economic circumstances. -

October 7. 2020

Date of Imposition of Sentence

Nudd

HON. DANIEL E. BUTCHER
UNITED STATES MAGISTRATE JUDGE

 

 

20-cr-03093-DEB

 

 
i

Case 3:20-cr-03093-DEB Document 15 Filed 10/08/20 PagelID.18 Page 2 of 2

As) 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Andres Carrasco-Quirino Judgment - Page 2 of 2
CASE NUMBER: 20-cr-03093-DEB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

OO

Senterice imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau. of Prisons:

é.
The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at P.M. on

 

 

Cl as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of

Prisons:

O on or before

(J as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

 

 

’ Defendant delivered on | to

> with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

20-cr-03093-DEB
